DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 13 July 2022 has been entered.

Election/Restrictions
Claims 1 – 5 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 – 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 June 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Jinggao Li (Reg. No. 64,450) on 11 August 2022.
	The application has been amended as follows: 
	Claim 15 has been cancelled.

Allowable Subject Matter
Pursuant to the examiner’s amendment above, claims 1 – 14 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	With respect to claim 1, continuous honeycomb core materials comprising 
	a plurality of honeycomb cores, wherein each of the plurality of honeycomb cores comprises a plurality of cells arranged in rows; each of the plurality of cells is a hexagonal column formed by side walls; each of the side walls comprises a support layer and an adhesive layer; the support layer and the adhesive layer are made of different materials, and a melting point of the adhesive layer is lower than a softening point of the support layer; adjacent cells along a transverse direction are connected by a connecting wall arranged transversely; and adjacent side walls of adjacent cells along a longitudinal direction are attached to each other through adhesive layers; and 
	edges of two transverse sides of each of the plurality of honeycomb cores are provided with a first connecting portion and a second connecting portion,

are known.  See, e.g., CN 108773112 A (previously cited in the Office Action mailed 28 April 2022 as “Zhu”) teaching the support/adhesive layer structures and CN 107639884 A (previously cited in the Office Action mailed 28 April 2022 as “Shi”), JP 2018-122444 A (machine translation thereof provided herewith), US 2008/0047121 A1, US 2015/0174717 A1, US 2015/0174876 A1, and US 2015/0174819 A1 for disclosures on connecting portions.
	However, the prior art fails to appreciate the connecting structures having a quadrilateral, trapezoidal, T-shaped, or pentagonal cross section as recited in claim 1.  For at least these reasons, claim 1 is allowed over the prior art.
	Claims 2 – 5 are depend directly on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Therefore, claims 2 – 5 are allowed for at least the same reasons as claim 1.
	Claims 6 – 10 are method claims depending, directly or indirectly, on claim 5 and are methods for making honeycomb core sandwich composite panels of claim 5.  Accordingly, since the product of claim 5 is allowed, the methods of claims 6 – 10 are similarly allowed.
	Claims 11 – 14 are apparatus claims depending, directly or indirectly, on claim 6.  Based on dependency, claim 11, and thus claims 12 – 14, require forming molds capable of use in the method of claim 6, which necessarily requires the ability to mold thermoplastic resin films with the structures and combine connecting structures as required of claims 1 and 5.  Since the prior art fails to teach the structures as required of claims 1 and 5, the prior art similarly fails to teach or motivate such forming molds; otherwise, there would have been a teaching or suggestion to form a structure as required of claims 1 – 5.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783